Exhibit 10.6
 

 
Covenant Group of China Inc.


March 26, 2010


Re:           Share Entrustment Agreement


This share entrustment agreement (the “Agreement”), executed on the above date,
by and among Covenant Group of China Inc. (“Covenant”), a U.S. public company,
and the following shareholders of ChongQing Sysway Information Technology Co.
Ltd. (“ChongQing”): Song Xiaozhong, Shi Quansheng, Song Guangwei, and Yuan Rui
(each a “ChongQing Shareholder” and collectively the “ChongQing Shareholders”).


The parties acknowledge that ChongQing and the ChongQing Shareholders entered
into an agreement dated June 24, 2009 (“June 24, 2009 Agreement”) with Covenant
Group Holdings Inc. (“Holdings”), now a wholly-owned subsidiary of Covenant,
whereby Holdings would acquire one-hundred percent (100%) of ChongQing’s common
stock from the ChongQing Shareholders in exchange for one million four hundred
thousand (1,400,000) shares of Covenant common stock.  The percentage of the
latter Covenant shares to be received by each ChongQing Shareholder was cited as
follows: Song Xiaozhong (43.297%), Shi Quansheng (31.945%), Song Guangwei
(23.918%), and Yuan Rui (0.840%).


The parties acknowledge that the obligation of the parties to exchange
Covenant  common stock shares for ChongQing common stock shares held by the
ChongQing Shareholders occurred on December 24, 2009, the effective date of a
share exchange agreement, which consummated a merger and going public
transaction between Holdings and Covenant, formerly named Everest Resources Inc.


The parties acknowledge that Covenant has issued Covenant shares in the name of
the ChongQing Shareholders, but ChongQing and the ChongQing Shareholders are
still in the process of effecting a change in the Peoples Republic of China of
the registered or record ownership of the ChongQing shares in the name of
Holdings.  Accordingly, Covenant shall hold the ChongQing Shareholders shares in
Covenant in trust for the exclusive beneficial ownership and voting rights of
each respective ChongQing shareholder.  Additionally, ChongQing and each
ChongQing Shareholder shall hold the ChongQing shares in trust for the exclusive
beneficial ownership and voting rights of Covenant through Holdings.  The
parties ratify and agree that this mutual trust arrangement has been effective
since the effective date of the December 24, 2009 Agreement.


Unless agreed otherwise in writing, the parties shall use their best efforts to
have the ChongQing shares registered promptly in the name of Holdings and
thereafter the shares in both Covenant and ChongQing can be released to the
respective parties in accordance with the terms of the June 24, 2009
Agreement.  Upon such mutual share releases, the trust arrangements arising
under this Agreement shall terminate.


To the extent not expressly contradicted by this Agreement, the provisions of
the June 24, 2009 Agreement shall be controlling, including the ability of the
instant Agreement to be executed in one or more counterparts (facsimile copies
are deemed originals), each of which shall be an original and all of which taken
together shall constitute one and the same instrument.


Agreed and acknowledged:
 

COVENANT GROUP OF CHINA INC.       /s/ Fredric W. Rittereiser­­­­   Fredric W.
Rittereiser, Chairman       /s/ Kenneth Wong   Kenneth Wong, President          
CHONGQING SYSWAY INFORMATION TECHNOLOGY CO., LTD.     /s/ Song Xiaozhong   Song
Xiaozhong, Chairman       /s/ Shi Quansheng   SHI QUANSHENG       /s/ Song
Xiaozhong   SONG XIAOZHONG       /s/ Song Guangwei   SONG GUANGWEI       /s/
Yuan Rui  
YUAN RUI
     

 


 
 


 
 


 








